Citation Nr: 1620867	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  15-27 043A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tieesha Taylor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The record indicates that the Veteran served on active duty from January 1949 to March 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is currently under the jurisdiction of the St. Petersburg, Florida RO.  

In March 2016, the Veteran participated in a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic entitlement to non-service-connected pension benefits exists if three requirements are met.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.274.  First, the Veteran must have served in the active military, naval or air service for 90 days or more during a period of war.  Second, the Veteran must be permanently and totally disabled from a non-service-connected disability not due to his or her own willful misconduct or age 65 and older.  Third, the Veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the MAPR as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1522; 38 C.F.R. §§ 3.3, 3.23, 3.274 (2015).

In this case, the RO denied the Veteran's claim due to his net worth.  In this respect, a Social Security Administration (SSA) inquiry shows that the Veteran was paid a monthly sum of $990.90 beginning in December 2011 and a monthly sum of $1,007.90 beginning in December 2012.  The Veteran also completed a VA Form, 21-8049, Request for Details of Expenses, in April 2013.  He listed monthly expenses of $270.00 for HOA fees, $300.00 for food, $1,900.00 for taxes, $1,500.00 for credit cards, $100.00 for clothing, and $190.00 for utilities.  A Care Expense Statement from Best Elderly Care, described as residential care for the elderly, noted that the cost was $3,500.00 per month and insurance, which paid $3,300.00 per month, would end in the future.  An Improved Pension Eligibility Verification Report dated and signed in April 2013 shows that the Veteran was currently married.  The Veteran indicated that he received approximately $11,000.00 from SSA each year and $4,228.80 per year from pension.  He stated that his spouse received $1,400.00 in monthly income from business rentals.  He reported that his spouse received $16,000.00 in annual income from property management.

However, the Veteran testified that his annual income and net worth changed since he was divorced in 2015.  The only evidence to indicate that the Veteran is divorced is a statement from his ex-wife.  The record does not contain any evidence, to include a divorce decree and/or documents addressing the division of assets.  Further, the Veteran stated that he wished VA would review his tax returns.  As the Veteran's testimony and statements indicate that his income and net worth have changed since he last completed an eligibility verification report in 2013, he must be asked to submit relevant evidence, to include a divorce decree, court documents regarding the division of assets and complete a new eligibility verification report to reflect the changes in his annual income and net worth.  The Veteran should also be asked to submit federal and state income tax returns for 2011 to the present.    






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he submit financial status information documenting his assets, income, and expenses, to include unreimbursed medical expenses, from 2011 to the present, to include his divorce decree and any relevant court documents regarding the division of assets.  He should also be asked to complete an Improved Pension Eligibility Verification Report, and submit any other relevant evidence from 2011, to include state and/or federal income tax returns.  
 
 2.  After any other additional development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


